Effective August 11, 2015, the seventh paragraph in sub-section entitled "Principal Investment Strategies" under the main heading "Summary of Key Information" is restated in its entirety as follows: MFS uses a bottom-up approach to buying and selling investments for the fund.Investments are selected primarily based on fundamental and quantitative research.MFS uses fundamental analysis of individual issuers to create a fundamental rating for an issuer.MFS uses quantitative models to create a quantitative rating for an issuer. MFS then constructs the portfolio from the securities rated "buy" for both the fundamental and quantitative research, as well as by considering issuer, industry, and sector weightings, and other factors.MFS may continue to hold and to consider for further investment securities that are no longer rated "buy" after purchase. Effective August 11, 2015, the following is added after the third paragraph in the sub-section entitled "Principal Risks" under the main heading "Summary of Key Information": Investment Strategy Risk: The fund's strategy to use both fundamental and quantitative research may not produce the intended results. Effective September 15, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Matthew W. Krummell Investment Officer of MFS James C. Fallon September 2015 Investment Officer of MFS Jonathan W. Sage September 2015 Investment Officer of MFS John E. Stocks September 2015 Investment Officer of MFS Effective August 11, 2015, the sixth paragraph in sub-section entitled "Principal Investment Strategies" under the main heading "Investment Objective, Strategies, and Risks" is restated in its entirety as follows: MFS uses a bottom-up approach to buying and selling investments for the fund.Investments are selected primarily based on fundamental and quantitative research. MFS uses fundamental analysis of individual issuers and their potential in light of their financial condition and market, economic, political, and regulatory conditions to create a fundamental rating for an issuer. Factors considered may include analysis of an issuer’s earnings, cash flows, competitive position, and management ability. MFS uses quantitative models that systematically evaluate an issuer’s valuation, price and earnings momentum, earnings quality, and other factors to create a quantitative rating for an issuer. MFS then constructs the portfolio from the securities rated "buy" by both the fundamental and quantitative research, as well as by considering issuer, industry, and sector weightings, and other factors. MFS may continue to hold and to consider for further investment securities that are no longer rated "buy" after purchase. Effective August 11, 2015, the following is added after the fourth paragraph in the sub-section entitled "Principal Risks" under the main heading "Investment Objective, Strategies, and Risks ": Investment Strategy Risk: The fund's strategy to use both fundamental and quantitative research may not produce the intended results. Effective September 15, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Matthew W. Krummell Lead Portfolio Manager Employed in the investment area of MFS since 2001 James C. Fallon Portfolio Manager Employed in the investment area of MFS since 1999 Jonathan W. Sage Portfolio Manager Employed in the investment area of MFS since 2000 John E. Stocks Portfolio Manager Employed in the investment area of MFS since 2001 1017503 1MSR-PM-SUP-082015
